Case 1:18-cv-01173-RGA Document 21-1 Filed 01/25/19 Page 1 of 3 PageID #: 1297




                   EXHIBIT 1
        Case 1:18-cv-01173-RGA Document 21-1 Filed 01/25/19 Page 2 of 3 PageID #: 1298

Steven H. Rempell
38 Washington Street Novato, CA, 94947 Phone: 415 899-9469
E-Mail: shr@xpressmo.com Web: xpressmo.com


SUMMARY

         For over 50 years I've been inventing software technologies that have been adopted by companies
         such as IBM and Canon.
         Since 1984 I've been developing graphical professional publishing platforms first for the PC, then
         for all internet connected devices.



EXPERIENCE


         Founder and CEO: Express Mobile
         Oct 2006 – Present
               Chief Architect and Inventor for the company's Cross-platform Mobile Publishing Platform.
               Overall executive responsibility for:
               1: Funding and Operations
               2: Business Development
               3: Management
               4: Product planning and product management.

         Founder and CEO: Akira Technologies
         Jan 1998 – Aug 2006
               Invented web and native application publishing platforms.

         Founder and CEO: Beyond Words
         1984 – 1993
               Invented the first Graphical Word Processing System. Licensed the technology to IBM
               (DisplayWrite 5 Composer), Canon (Canon Expression) and IMSAI (IMSAI Publisher)

         Founder and CEO: MicroPro Japan
         Feb 1982 – Mar 1984
         Tokyo Japan
               Became 2nd largest Micro computer company in Japan in 1984. Joint Venture with
               MicroPro International


         Founder and CEO: Asian Sales
         Jun 1972 – Apr 1978
         Tokyo Japan
               Pioneer in parallel importing in Japan.
       Case 1:18-cv-01173-RGA Document 21-1 Filed 01/25/19 Page 3 of 3 PageID #: 1299




       Marketing Operations Manager for Process Industries and Government: IBM
       World Trade Asia Corporation
       Mar 1970 – Aug 1972
       Tokyo, Japan
             Responsible for marketing, product requirements and planning for 2 major industry sectors
             for IBM Asia, including Japan, South Korea, Malaysia, Singapore, Hong Kong, Thailand,
             Australia and New Zealand


       Large Account Marketing Manager: IBM CORPORATION
       Jun 1968 – Feb 1970
             Managed account team for Mobil Oil Corporation on a world wide basis.

       Advisory Systems Engineer: IBM Corporation
       Jun 1964 – May 1968
             Co-developer of HASP (Houston Automatic Spooling Program). Installed first System 360
             Model 75. Graduated SRI

EDUCATION


Systems Research Institute (IBM)
1967


Cornell University
Bachelor of Arts (B.A.): Mathematics
1960 – 1964




                                                                                                         2
